                                                                                            06/03/2019


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

  ELIZABETH SINES et al.,                       )
       Plaintiffs,                              )       Civil Action No. 3:17-cv-00072
                                                )
  v.                                            )       ORDER
                                                )
  JASON KESSLER et al.,                         )       By:    Joel C. Hoppe
       Defendants.                              )              United States Magistrate Judge


         This matter is before the Court on a motion by James Kolenich, Esq., and Elmer

  Woodard, Esq., to withdraw as counsel of record for Defendant Vanguard America. ECF No.

  459. Their request follows Vanguard America’s refusal to heed counsel’s “instructions or

  requests regarding [its] discovery obligations,” as well as Vanguard America’s failure to give

  counsel any “information that would show cause why” it should not be held in contempt for its

  failure to comply with this Court’s prior orders directing it to provide or permit discovery.

  Kolenich & Woodard Br. in Supp. 1–2, ECF No. 460; see ECF Nos. 452, 458, 458-1. The Court

  held a hearing on June 3, 2019, at which Mr. Kolenich appeared in person.

         Messrs. Kolenich and Woodard have shown good cause to withdraw as counsel for

  Defendant Vanguard America in this matter, primarily because Vanguard has stopped

  communicating with them. W.D. Va. Gen. R. 6(i); see Cline-Thomas v. Keels, No. 2:13cv204,

  2014 WL 12603134, at *2 (E.D. Va. July 21, 2014). While allowing counsel to withdraw from

  representing this organizational Defendant may cause some additional delay or inconvenience,

  see Pls.’ Br. in Opp’n 1, ECF No. 470, those issues can be addressed as they arise. Accordingly,

  counsel’s motion to withdraw, ECF No. 459, is GRANTED. The Clerk is directed to terminate

  Mr. Kolenich and Mr. Woodard as counsel of record for Defendant Vanguard America.




                                                    1

Case 3:17-cv-00072-NKM-JCH Document 497 Filed 06/03/19 Page 1 of 2 Pageid#: 5277
         Dillon Ulysses Hopper has been acting as Defendant Vanguard America’s authorized

  representative in this litigation. ECF Nos. 157, 356-1, 473. Within seven (7) days from the date

  of this Order, Mr. Kolenich shall provide Mr. Hopper’s last known mailing address, telephone

  number, email address, or any other contact information to the Court and to Plaintiffs’ counsel.

  Mr. Kolenich shall also deliver a copy of this Order to Mr. Hopper by any means reasonably

  likely to ensure that he personally receives it.

                                                     ***
         Plaintiffs allege that Defendant Vanguard America is an unincorporated association

  subject to suit under Virginia law. Am. Compl. ¶ 24, ECF No. 175. Unlike individuals, artificial

  entities may “appear in the federal courts only through licensed counsel.” Rowland v. Calif.

  Men’s Colony, 506 U.S. 194, 202–03 (1993). This “rule applies equally to all artificial entities,”

  id., including unincorporated associations. See ECF Nos. 166, 210, 427, 440. Dillon Hopper is

  not a licensed attorney. Accordingly, Defendant Vanguard America is hereby directed, by the

  end of the day on June 25, 2019, to: (1) retain a licensed attorney; and (2) have that attorney

  enter his or her appearance on Defendant’s behalf in this matter. Counsel must be admitted to

  practice before the United States District Court for the Western District of Virginia. W.D. Va.

  Gen. R. 6(a)–(d), (i).

         The Clerk shall send a copy of this Order to the parties.

         It is so ORDERED.

                                                           ENTER: June 3, 2019



                                                           Joel C. Hoppe
                                                           U.S. Magistrate Judge




                                                      2

Case 3:17-cv-00072-NKM-JCH Document 497 Filed 06/03/19 Page 2 of 2 Pageid#: 5278
